DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant has amended the claims so that the election is no longer valid. Therefore the restriction is withdrawn and all claims are hereby examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2022 and 05/19/2020 are being considered by the examiner. Initialed copies of the IDSs are enclosed.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGE PROCESSING APPARATUS, LENS APPARATUS, AND IMAGE PROCESSING METHOD FOR CORRECTING A WIDE ANGLE LENS DISTORTION.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an information acquisition step and a processing step in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oniki et al (Pub No.: 20150097993) in view of Kimura (Pub No.: 20140320534).
 	As to independent claim 1, Oniki discloses an image processing apparatus (image sharpening processing – see Fig. 1) comprising: at least one processor (system controller 106- see Fig 1) or circuit configured to execute a plurality of tasks (computer to execute processing including the steps of acquiring an image generated by image pickup through an optical system – see [p][0013]) including: an information acquisition task configured to acquire first optical information (the OTF data for each image height is data for the number of taps in a longitudinal direction×the number of taps in a lateral direction×2 (the real part and the imaginary part)×3 (RGB)  -see [p][0073] and the coefficient calculator 300 calculates coefficients for the real part and the imaginary part of the OTF by the fitting – see [p][0156]); and an image processing task configured to perform sharpening processing, based on the first optical information (The distribution of the values (coefficient values) of the taps of the unsharp mask is ideally the distribution of signal values (the PSF of the image-pickup optical system) that is spread due to aberration. The unsharp mask may be generated based on the information of the PSF as described above or may be the PSF acquired by the PSF selector 201 – see [p][0091]), for an input image generated by imaging using the imaging optical system, wherein the first optical information is optical information generated based on second optical information within the image circle of the imaging optical system (information for a quarter of the entire domain is necessary and sufficient as data of the OTF as a fitting target. For this reason, in this embodiment, to achieve a highly accurate fitting of the OTF, the fitting is executed on a quarter region cut out from the entire domain such that a DC component is included, for both of the real part and the imaginary part of the OTF – see [p][0158]); however, Oniki does not expressly disclose wherein the first optical information is outside an image circle of an imaging optical system.
 	Kimura discloses a system for generating wide-view image considering characteristics of an input image including wherein the first optical information is outside an image circle of an imaging optical system (Based on the level of extrapolation reliability provided by a extrapolation section 112, the adjustment section 113 adjusts the image of a peripheral part (i.e. part outside the circle). The adjustment section 113 then supplies the resulting image of the peripheral part to the image combination section 15 – see [p][0117]).
 	Oniki & Kimura are combinable because they are from directed to analogous arts. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the system for generating wide-view of  Kimura as a modification to the teaching of Oniki. The suggestion/motivation for doing so would have for generating an image of a peripheral part by extrapolation of the image of the central part, the peripheral part being a part peripheral to the central part on the screen (see abstract).  Therefore, it would have been obvious to combine Kimura & Oniki obtain the invention as specified in claim 1.

 	As to claim  2, Oniki teaches the image processing apparatus, wherein the first optical information is optical information previously stored in a memory (the OTFs corresponding to the combinations of the image sensor 311 and the image-pickup lens 312 and the image-pickup conditions are stored as coefficient data in the image processing apparatus 320 – see [p][0176]).

 	As to claim 3, Oniki does not teach the image processing apparatus according to claim 1, wherein the first optical information is optical information generated according to whether or not it is optical information outside the image circle. Kimura discloses a system for generating wide-view image considering characteristics of an input image including wherein the first optical information is optical information generated according to whether or not it is optical information outside the image circle (see [p][0228]). Therefore combining Oniki and Kimura would meet the claim limitations for the same reasons as previously discussed in claim 1
 	 	
 	As to claim  4, Oniki teaches the image processing apparatus, wherein the information acquisition task acquires the first optical information generated by setting a predetermined direction to a meridional direction (The real part of the OTF is symmetric in the meridional direction and the sagittal direction. The imaginary part of the OTF is symmetric with opposite signs in the meridional direction and is symmetric in the sagittal direction – see [p][00157]), and wherein the image processing task performs rotation processing for the first optical information according to a position in the input image associated with the first optical information (see [p][0181]), and performs the sharpening processing based on the first optical information after the rotation processing (the rotationally asymmetric transfer function is applied after the OTFs are rearranged – see [p][0183]).

 	As to claim  5, Oniki teaches the image processing apparatus, wherein the first optical information is optical information generated based on the second optical information which is generated by setting a predetermined direction to a meridional direction, by setting the predetermined direction to the meridional direction (see [p][0166]).

 	As to claim  6, Oniki teaches the image processing apparatus, wherein a position in the input image associated with the first optical information is located within the image circle when at least one of a zoom position, an F-number, and a focus position of the imaging optical system is different (see [p][0073]).

 	As to claim  7, Oniki teaches the image processing apparatus, wherein the plurality of tasks further includes a correction task configured to correct a distortion in the input image after the sharpening processing (see [p][0091]).

 	As to claim  8, Oniki teaches the image processing apparatus, wherein the first optical information is the same as optical information at a maximum image height in the second optical information (see [p][0153][0160]).

 	As to claim 9, Oniki does not teach the image processing apparatus, wherein the first optical information is generated by extrapolating the second optical information. Kimura discloses wherein the first optical information is generated by extrapolating the second optical information (see [p][0115]). Therefore combining Oniki and Kimura would meet the claim limitations for the same reasons as previously discussed in claim 1

 	As to claim  10, Oniki teaches the image processing apparatus, wherein the image processing task performs the sharpening processing in at least a partial area of the input image based on the first optical information and the second optical information (see [p][0120]).

 	As to claim  11, Oniki teaches the image processing apparatus, wherein an area that is the partial area of the output image and has undergone the sharpening processing based on the first optical information and the second optical information is included in an output image in which the correction task has corrected the distortion (see [p][0120]).

 	As to claim  12, Oniki teaches the image processing apparatus, wherein the first optical information is an optical transfer function of the imaging optical system (The coefficient calculator 300 calculates coefficients for the real part and the imaginary part of the OTF by the fitting – see [p][0156]).

 	As to claim  13, Oniki teaches the image processing apparatus, wherein the first optical information is a point spread function of the imaging optical system (see [p][0102]).

 	As to claim  15, Oniki teaches the image processing apparatus, wherein the information acquisition task acquires information on the image circle (circles represent optical transfer functions (hereinafter, referred to as the OTFs) – see [p][0134] and Fig 15A).

 	As to claim  16, Oniki teaches the image processing apparatus, wherein the information acquisition task acquires identification information (for e.g. lens ID of No. 12 – see [p][0160] and Fig. 18) used to identify the first optical information and the second optical information (see [p][0160]).

 	As to claim  17, Oniki teaches the image processing apparatus comprising: an image sensor (see Fig 102); and the image processing apparatus (104 – see Fig 1) according to claim 1.

 	As to independent claim 19, Oniki discloses an image processing method () comprising: an information acquisition step of acquiring first optical information (This element is interpreted under 35 U.S.C. 112(f) as the image optical system that causes the circuitry or microprocessor to perform the claimed function) (Oniki teaches the OTF data for each image height is data for the number of taps in a longitudinal direction×the number of taps in a lateral direction×2 (the real part and the imaginary part)×3 (RGB)  -see [p][0073] and the coefficient calculator 300 calculates coefficients for the real part and the imaginary part of the OTF by the fitting – see [p][0156]); and a processing step of performing sharpening processing, based on the first optical information, for an input image generated by imaging using the imaging optical system, wherein the first optical information is optical information generated based on second optical information within the image circle of the imaging optical system (This element is interpreted under 35 U.S.C. 112(f) as the image processor that causes the circuitry or microprocessor to perform the claimed function) (Oniki teaches the distribution of the values (coefficient values) of the taps of the unsharp mask is ideally the distribution of signal values (the PSF of the image-pickup optical system) that is spread due to aberration. The unsharp mask may be generated based on the information of the PSF as described above or may be the PSF acquired by the PSF selector 201 – see [p][0091] and information for a quarter of the entire domain is necessary and sufficient as data of the OTF as a fitting target. For this reason, in this embodiment, to achieve a highly accurate fitting of the OTF, the fitting is executed on a quarter region cut out from the entire domain such that a DC component is included, for both of the real part and the imaginary part of the OTF – see [p][0158]); however, Oniki does not expressly disclose wherein the first optical.
 	Kimura discloses a system for generating wide-view image considering characteristics of an input image including wherein the first optical information is outside an image circle of an imaging optical system (Based on the level of extrapolation reliability provided by a extrapolation section 112, the adjustment section 113 adjusts the image of a peripheral part (i.e. part outside the circle). The adjustment section 113 then supplies the resulting image of the peripheral part to the image combination section 15 – see [p][0117]). Therefore combining Oniki and Kimura would meet the claim limitations for the same reasons as previously discussed in claim 1

 	As to claim 20, Oniki teaches  non-transitory computer-readable storage medium storing a program for causing a computer to execute the image processing method according to claim 19 (see [p][0014]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oniki et al (Pub No.: 20150097993).
 	As to independent claim 18, Oniki discloses a lens apparatus attachable to and detachable from an imaging apparatus (The optical system may be detachable from the image pickup apparatus (interchangeable) – see [p][0043]), the lens apparatus comprising: an imaging optical system (image-pickup optical system 101 – see [p][0078]); a memory (120 – see Fig 1) configured to store the first optical information generated based on second optical information within the image circle of the imaging optical system (see [p][0160]); and a communicator (image-pickup optical system controller 105 in communication with system controller 106 – see Fig.1) configured to transmit the first optical information to the imaging apparatus (see [p][0085]).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: a first gain in the first sharpening processing is smaller than a second gain in the second sharpening processing wherein a first gain in the sharpening processing is smaller than a second gain in sharpening processing based only on the second optical information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Oniki et al (Pub No.: 20160343111) discloses image processing technology for sharpening processing of an image generated by an image pickup apparatus, such as a digital camera.
 	We et al (Pub No.: 20080056617) discloses  METHOD AND APPARATUS FOR INTERPOLATING IMAGE INFORMATION.
 	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST schedule Mon-Thur. every week.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663     
June 29, 2022